United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3484
                        ___________________________

                                   Cleora I. Guile

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - Hannibal
                                  ____________

                              Submitted: May 7, 2013
                               Filed: May 28, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Cleora Guile appeals following the district court’s1 adverse grant of summary
judgment in her medical malpractice action brought under the Federal Tort Claims

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
Act. Having carefully considered the record before us, see Laughlin v. Schriro, 430
F.3d 927, 928 (8th Cir. 2005) (de novo review of grant of summary judgment), we
agree with the district court, for the reasons that the court explained in its order, that
Guile failed to establish a prima facie case of medical malpractice under Missouri
law, see Tompkins v. Kusama, 822 S.W.2d 463, 464 (Mo. Ct. App. 1991) (elements).2

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      2
          We do not address arguments that Guile newly raises in this appeal.

                                           -2-